oon rea one  SQSO-S:20-61-00430- DPHFKB--Doeument 3—Fited- 46/66/20—Page +662

 

SOUTHERN DISTRICT OF MISSISSIPPI
ED

IN THE UNITED STATES DISTRICT COURT FIL
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI] | gor yg apn

 

 

 

 

 

 

 

 

NORTHERN DIVISION
: ARTHUR JOHNSTON
UNITED STATES OF AMERICA - DEPUTY
v CRIMINAL NO, 3, Lf L30DPS-F AE
MOSE ARONE HEARRON, JR. 18 U.S.C. § 922(g\(1)
The Grand Jury charges:

That on or about December 4, 2019, in Warren County in the Northern Division of the
Southern District of Mississippi, the defendant, MOSE ARONE HEARRON, JR., knowing he
had previously been convicted of a crime which is punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm, and the firearm was in and affecting interstate
and foreign commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offense as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offense,
including but not limited to all proceeds obtained directly or indirectly from the offense, and all
property used to facilitate the offense.

The grand jury has determined that probable cause exists to believe that the following
property is subject to forfeiture as a result of the offense alleged in this indictment:

A. One (1) Hi-Point, .40 caliber, pistol bearing serial number
X7229609; and
B. Any ammunition seized.
Further, if any property described above, as a result of any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
 

Case.3:20-cr-00130-DP.J-FKB_ Document.3...Filed 10/06/20. Page 2 of 2

deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
substantially diminished in value; or (€) has been commingled with other property, which cannot
be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this
notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 924(d)(1); and Title 28, United States

  
  

 

Code, Section 2461.
D. MICHAEL HURST, JR.
A TRUE BILL: United States Attorney
S/SIGNATURE REDACTED

Foreperson of the Grand Jury

This Indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this the @*" day of October, 2020

—

ITED STATES MAGISTRATE JUDGE
